Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 80-99 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the the inhibitor of CASP1 is siRNA, classified A61K 31/7115.
II.  Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the the inhibitor of CASP1 is shRNA, classified A61K 31/7115.
.
III. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is z-VAD-DCB, classified A61K 31/16.
IV. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is Ac-YVAD-CHO, classified A61K 31/185.
V. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is Ac-YVAD-chloromethlketone, classified A61K 31/11.
VI. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is cytokine response modifier A, classified A61K 38/177.
VII. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is VX-740, classified A61K 31/495.
VIII. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is IDN-6556, classified A61K 31/21.
IX. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is VX-765, classified A61K 31/40.
X. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is VRT-043198, classified A61K 31/40.
XI. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is ML 132, classified A61K 31/33.
XII. Claims 80-99, drawn to a method for treating glucocorticoid resistance in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is SNAP, classified A61K 31/17.

XIII. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the the inhibitor of CASP1 is siRNA, classified A61K 31/7115.
XIV.  Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the the inhibitor of CASP1 is shRNA, classified A61K 31/7115.
XV. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is z-VAD-DCB, classified A61K 31/16.
XVI. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is Ac-YVAD-CHO, classified A61K 31/185.
XVII. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is Ac-YVAD-chloromethlketone, classified A61K 31/11.
XVIII. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is cytokine response modifier A, classified A61K 38/177.
XIX. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is VX-740, classified A61K 31/495.
XX. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is IDN-6556, classified A61K 31/21.
XXI. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is VX-765, classified A61K 31/40.
XXII. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is VRT-043198, classified A61K 31/40.
XXIII. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is ML 132, classified A61K 31/33.
XXIV. Claims 80-88, drawn to a method for increasing glucocorticoid sensitivity in a subject in need thereof wherein the expression level of CASP1 gene and/or NLRP3 gene in cells of the subject is increased as compared to a corresponding glucocorticoid-sensitive control which method comprises administering to the subject a therapeutically effective amount of an inhibitor of CASP1, wherein the inhibitor of CASP1 is SNAP, classified A61K 31/17.

Claims 80-88 are linking claims.
The inventions are distinct, each from the other because of the following reasons.
The methods of any one of the inventions I-XXIV are distinct each from the other, because they are drawn to methods having materially different steps.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I-XXIV is not required for any other invention I-XXIV, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Claim(s) 80-99 is/are generic to the following disclosed patentably distinct species:
A species must be elected for each letter.  The election should be consistent with the group election above and other species election.  Claims that encompass the species and group should be indicated. 
A)   one species of CASP1 gene or NLRP3 gene claim 80 and 89.
B)   one species of i) or ii) of claim 81 and 92.
C) one species of CASP1 gene promoter or NLRP3 gene promoter of claim 81;
D)  one species of expression or function of claim 83 or 94;
C)  one species of expression or function of claim 84 or 95.
E) one species of formation or activity of claim 85.
F) one species of claim 83-85 inhibition function consistent with inhibitor.
G)  one species of disease is inflammatory or autoimmune disease of claim 90 or asthma of claim 91.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each activity requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646